Title: From Thomas Jefferson to Daniel Clark, 14 January 1807
From: Jefferson, Thomas
To: Clark, Daniel


                        
                            Sir
                            
                            Washington Jan. 14. 07.
                        
                        I have examined the papers you left with me on the claim to the commons of N. Orleans, and finding the
                            subject to be within the cognisance of the board of Commissioners for that territory; they will be immediately instructed
                            to make full enquiry into the foundation of the claim & to report it for the decision of Congress.
                        With respect to the lots & buildings in the city of New Orleans held by the public, the Governor will be
                            immediately instructed to report an exact list of them, stating the uses to which they were applied under the former
                            government and those for which he thinks them proper at present, which shall be laid before Congress at their next session
                            the legislature alone being competent to their final disposition.
                        I have lodged in the Treasury office the papers you left with me: but if you wish their return, they will
                            there be redelivered to you. Accept my salutations & assurances of respect
                        
                            Th: Jefferson
                            
                        
                    